ORDER

PER CURIAM.
Mahmoud Al-Salah (“Movant”) appeals from a motion court judgment denying his Rule 24.0351 motion for post-conviction relief without an evidentiary hearing. In his sole point on appeal, Movant contends that the motion court erred in denying his motion without an evidentiary hearing because he alleged facts that were not clearly refuted by the record. More specifically, Movant contends that his plea counsel’s assurances that he would receive probation induced him to plead guilty and had he known that he would be sentenced to eight years’ imprisonment, he would not have pled guilty but would have gone to trial.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All references are to Mo. Rules Civ. P.2004 unless otherwise indicated.